Citation Nr: 1715615	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  09-47 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active duty service from January 1981 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board previously remanded this matter for additional development in September 2013 and April 2016.  


FINDING OF FACT

It is at least as likely as not that the Veteran's current bilateral hearing loss is related to service.  


CONCLUSION OF LAW

The criteria for service connection for hearing loss are met.  38 U.S.C.A. 
 §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

The Veteran seeks service connection for hearing loss.  He asserts that his hearing loss disability is related to noise exposure in service.  The Veteran asserts that his hearing loss declined throughout service. 

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (2016); 38 C.F.R. § 3.303 (a) (2016).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303 (a) (2016).

Sensorineural hearing loss is recognized by VA as a "chronic disease" under 38 C.F.R. § 3.309 (a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303  (b), 3.307, and 3.309 applies to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303 (b). 

Additionally, where a veteran served ninety days or more of active service, and sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In an August 2014 statement, the Veteran noted that his hearing problems are from working on the flightline.  He stated that he was diagnosed with hearing loss during service.   

The Veteran's service occupation was aircraft armament systems technician.  The Veteran's exposure to hazardous noise during service is therefore conceded.

The Veteran's service treatment records are incomplete.  In cases such as this in which STRs are incomplete or unavailable, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Service treatment records show that an audiogram was completed upon enlistment in March 1981.  The March 1981 audiogram reflects the following thresholds for the right ear: 10 decibels at 500 Hertz; 5 decibels at 1000 Hertz; 10 decibels at 2000 Hertz; 10 decibels at 4000 Hertz.  Audiometric thresholds for the left ear were  as follows:  25 decibels at 500 Hertz; 5 decibels at 1000 Hertz; 5 decibels at 3000 Hertz; and 15 decibels at 4000 Hertz.  

Service treatment records indicate that a hearing conservation audiogram was completed in October 1989.  The audiogram results are not in the service treatment records.    The service treatment records show that the Veteran was counseled regarding hazardous noise and was fitted with earplugs.  A separation examination for the Veteran is not of record.  

A private treatment record dated in July 2009 shows a diagnosis of hearing loss.  

In a March 2017 statement, the Veteran noted that he was diagnosed with hearing loss at his separation examination.

The Veteran had a VA examination in October 2013.  The examiner diagnosed sensorineural hearing loss.  The examiner was unable to provide a medical opinion regarding the etiology of hearing loss without resorting to speculation.  The examiner explained that there were no audiograms during active service.  The examiner noted that an audiogram in 2009 by a private audiologist showed hearing loss.  

The Board remanded the case in August 2016 to obtain the Veteran's separation examination and a medical opinion based upon a review of the records.  A February 2017 response from the NPRC indicated that all available records were already provided to VA. Therefore, it appears that the Veteran's separation examination is unavailable.  

The VA examiner provided another medical opinion in January 2017.  The examiner noted that an enlistment audiogram in 1981 revealed normal hearing.  There were no other audiograms during active duty service and no separation audiogram.  The examiner noted that the Veteran has a long history of occupational noise exposure.  The examiner opined that, based on the evidence presented, the Veteran's hearing loss is less likely than not related to service.  

The evidence is at least in equipoise.  The Veteran has a current diagnoses of bilateral sensorineural hearing loss. 38 C.F.R. § 3.385 (2016).  The evidence demonstrates that the Veteran was exposed to hazardous noise levels in service. Thus, there is evidence of in-service incurrence of exposure to hazardous military noise.  The Veteran has competently stated that he was diagnosed with hearing loss upon separation.  He is competent to report a contemporaneous diagnosis of hearing loss at separation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A VA medical opinion in January 2017 provided a negative nexus, but the opinion was based in part on the absence of evidence of a separation audiogram.  Accordingly, in light of the foregoing and  resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for hearing loss have been met. See 38 U.S.C.A. § 5107  (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet.App. 49, 55   (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Service connection for  bilateral hearing loss is granted.



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


